Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00729-CV

                              IN THE INTEREST OF R.B., A CHILD

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-17986
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 11, 2017

DISMISSED

           Because Michael Scott Bleier, appellant, failed to pay the filing fee in this appeal, on

December 16, 2016, we ordered appellant, on or before December 27, 2016, to either (1) pay the

applicable filing fee or (2) provide written proof to this court that he is excused by statute or these

rules from paying the filing fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies as

indigent under Rule 20 may proceed without advance payment of costs). We warned that if

appellant failed to respond within the time provided, this appeal would be dismissed. See TEX. R.

APP. P. 42.3(c). Appellant failed to pay the filing fee or provide written proof that he is excused

from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.

                                                   PER CURIAM